Day, J.
^mechanic's inéu’/upoi^6 land: breaking prairie, The court declared the lien for breaking a first lien upon the building, and a lien upon the land subject to the payment of the purchase-price. The appellant claims that breaking of prairie land is not an . . improvement on land, within the meaning of section 2130 of the Code, for which a mechanic’s lien can be established. Although this question is directly in the case, and, if determined adversely to the right to a lien, decisive of it, yet the appellee has paid no attention to the question in his argument. We regret the necessity of determining a question of first impression, upon a bare presentation of it on *454one side, and without any argument whatever from the other side.
Section 2130 of the Code secures a lien to “ every mechanic, or other person who shall do any labor upon, or furnish any materials, machinery or fixtures for, any building, erection or other improvement upon land.” Does this provision of the statute give a lien far the mere turning over of the soil with a plow? We feel constrained to hold that it does not. ' The lien is giveifofor any improvement upon land. Now, whilst breaking and turning over of the soil may constitute an improvement of the land, it cannot in any just sense be denominated an improvement upon the land. The breaking of the prairie is necessary to the growth of crops, but not more necessary than the annual plowing which precedes the planting of crops. If a lien should be allowed for the first breaking of the prairie, we are unable to see upon what principle it would be denied for the subsequent plowings, which are . indispensable to the proper cultivation of the soil. Fertilizers greatly improve land. It would probably not be claimed that a lien would be acquired for hauling manure upon land. It is not proper for us now to undertake to determine to what classes of improvements section 2130 applies. The only question which is before us is, does it apply to the plowing of the soil? We think that to give it such an application would extend it beyond what.was contemplated by the legislature, and beyond what its language, fairly construed, justifies. In allowing the lien, we think the court erred.
Reversed.